DETAILED ACTION
1.	Claims 2-22 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.	The IDS filed 7/27/2021 and 10/29/2021 are considered. 
4.	The IDS filed 4/28/2021 and 4/28/2022 are considered in part.  
The information disclosure statements filed 4/28/2021 and 4/28/2022 fail to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The listed references that are not in the English language and that do not include a concise explanation of the relevance have been crossed out and not considered. Further, the crossed-out listing K7 10-2011-0094639 in the IDS dated 4/28/2021 has a typo with respect to “K7” and it appears as though it should recite “KR”. 

Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 48A, 48B, 66T, 66U, and 66V.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 66E, 66N, and 66S.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
 7.	The disclosure is objected to because of the following informalities:
Paragraph 0055 line 3, quotations before the word “City” should be removed.
Paragraph 0056 line 3 has a typo with respect to “guestion”.
Paragraph 0056 line 3, quotations are missing after the word “of”.
Paragraph 0080 line 4 has a typo with respect to “querry”.
Paragraph 00111 line 6 has a typo with respect to “…monument on at th Gettysburg...”
Appropriate correction is required.

Claim Objections
8.	Claims 5 and 15 are objected to because of the following informalities: 
Claim 5 recites “the information associated with the queried web sources”. This lacks antecedent basis and appears as though it could possibly recite “information associated with the queried web sources” or “the current information from the web sources”.
Claim 5 recites “the widgets” which lacks antecedent basis.
Claim 15 recites “the information associated with the queried web sources”. This lacks antecedent basis and appears as though it could possibly recite “information associated with the queried web sources” or “the current information from the web sources”.
Claim 15 recites “the widget” but appears as though it should recite “the one or more widgets”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 2-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 2-22 were added by amendment on 5/21/2021. In the remarks dated 5/21/2021, applicants state “Support for the new claims can be found in the Specification as filed. No new matter has been added”. 
In regard to claims 2-11, upon a detailed review of the Specification, proper support has not been identified for at least the following limitations of the claims:
“modifying a VR data set associated with the location based on the query results, wherein the user-generated content and query results are added to the associated VR data set stored at one or more of the VR data servers”,
“wherein the map includes an icon indicating that the current information associated with the location is available”,
“transmitting the modified VR data set to the visitor device, wherein the VR representation of the location is generated at the visitor device in accordance with the modified data set that includes the current information from the query results”,
“receiving a query via one or more widgets displayed with the VR representation, wherein querying the web sources is based on the received query”,
“updating the VR data servers based on the modified VR data set”,
“wherein the map includes an icon indicating that each query result associated with each of the locations is available”,
“wherein modifying the VR data set includes adding an image data superimposed to the VR data set”, and
“wherein the user-generated content includes voice data, wherein querying the one or more web sources includes searching the web sources based on a question indicated by the voice data”.
Further, the combination of steps of the method claimed in claims 2-11 is not disclosed. That is, claims 2-11 set forth a method including a combination of steps that is not suggested or described in the specification.  

In regard to claims 12-21, claims 12-21 recite similar subject matter as claims 2-11 and are rejected for similar reasons as claims 2-11.

In regard to claim 22, claim 22 recites similar subject matter as claim 1 and is rejected for similar reasons as claim 1. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “…each query result associated with each of the locations…”. “each query result” and “each of the locations” appears to lack antecedent basis and it is unclear what they are referring to and therefore indefinite. Claim 8 depends from claim 2. Claim 2 recites “query results” but never mentions query results with each location. Further, claim 2 recites “a real-world location” and “a location” but not that there are queries associated with each of those locations.   
Claim 18 recites similar subject matter as claim 8 and is rejected for similar reasons. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.	Claims 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed system does not include any structural components that are necessarily hardware (e.g. the claimed servers could be implemented as software) and therefore is not a proper system claim and could be broadly interpreted to be merely software per se. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12.	Claims 2-9, 11-19, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagenbuch et al. (US 7298378 B1) and further in view of Ofstad (US 2015/0062114 A1).

In regard to claim 2, Hagenbuch discloses a method for modifying virtual reality (VR) representations, the method comprising: 
storing a plurality of VR data sets in one or more VR data servers, each VR data set defining each VR representation of a real-world location (Column 2 lines 4-11 and Column 4 lines 36-64: virtual reality representations of tangible locations of a virtual universe that models a tangible space such as Earth are stored and accessed from at data server); 
generating a display of a map of the real-world locations represented by a corresponding one of the plurality of VR data sets, wherein the map includes an icon indicating that information associated with the location is available (Fig. 1, Fig. 5, Column 4 lines 31-42, and Column 6 lines 1-3: map of virtual universe is displayed to a visitor on visitor’s computer where each point with corresponding VR data set is displayed); 
receiving a selection from a visitor device specifying the location (Column 4 lines 43-50, Column 6 lines 3-6, and Column 6 lines 30-35: user selects location from map); 
and transmitting a VR data set to the visitor device, wherein a VR representation of the location is generated at the visitor device (Column 4 lines 51-64 and Column 6 lines 50-64: VR representation corresponding to VR data set of selected location is received from the server and displayed on the visitor device).
While Hagenbuch teaches storing a plurality of VR data sets in one or more VR data servers, each VR data set defining each VR representation of a real-world location, generating a display of a map of the real-world locations represented by a corresponding one of the plurality of VR data sets, wherein the map includes an icon indicating that information associated with the location is available, and transmitting a VR data set to the visitor device, wherein a VR representation of the location is generated at the visitor device, they fail to show the receiving one or more sets of user-generated content from a user device of a user, the user-generated content regarding a location associated with a VR representation accessed by the user device; querying one or more web sources based on the user-generated content, wherein query results include current information from the web sources; modifying a VR data set associated with the location based on the query results, wherein the user-generated content and query results are added to the associated VR data set stored at one or more of the VR data servers; wherein the map includes an icon indicating that the current information associated with the location is available; and transmitting the modified VR data set to the visitor device, wherein the VR representation of the location is generated at the visitor device in accordance with the modified data set that includes the current information from the query results, as recited in the claims.  Ofstad teaches a VR representation similar to that of Hagenbuch.  In addition, Ofstad further teaches
receiving user generated content from a user device of a user regarding a location associated with a VR representation accessed by the user device, querying web sources based on the user generated content, receiving query results of current information, modify VR data to include the user generated content and results, where the generated content and results are stored at a server for reuse and displayed in response to other requests (Paragraph 0019, Paragraph 0026, Paragraph 0027 lines 14-17, Paragraph 0037 lines 6-15, Paragraph 0038 lines 1-8, and Paragraph 0041 lines 14-18: user provides a search query with respect to a location displayed  in a 3D scene where searches and results are stored in the server for reuse when the location of the 3D scene is later displayed).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hagenbuch and Ofstad before him at the time the invention was made, to modify the storing a plurality of VR data sets in one or more VR data servers, each VR data set defining each VR representation of a real-world location, generating a display of a map of the real-world locations represented by a corresponding one of the plurality of VR data sets, wherein the map includes an icon indicating that information associated with the location is available, and transmitting a VR data set to the visitor device, wherein a VR representation of the location is generated at the visitor device taught by Hagenbuch to include the receiving user generated content from a user device of a user regarding a location associated with a VR representation accessed by the user device, querying web sources based on the user generated content, receiving query results of current information, modify VR data to include the user generated content and results, where the generated content and results are stored at a server for reuse and displayed in response to other requests of Ofstad, in order to obtain receiving one or more sets of user-generated content from a user device of a user, the user-generated content regarding a location associated with a VR representation accessed by the user device; querying one or more web sources based on the user-generated content, wherein query results include current information from the web sources; modifying a VR data set associated with the location based on the query results, wherein the user-generated content and query results are added to the associated VR data set stored at one or more of the VR data servers; wherein the map includes an icon indicating that the current information associated with the location is available; and transmitting the modified VR data set to the visitor device, wherein the VR representation of the location is generated at the visitor device in accordance with the modified data set that includes the current information from the query results.  It would have been advantageous for one to utilize such a combination as providing contextual information about locations displayed via an application, as suggested by Ofstad (Paragraph 0004 lines 4-6 and Paragraph 0013 lines 1-8) thereby providing relevant information to a user that enhances the users experience.  

In regard to claim 3, Hagenbuch discloses wherein the generated VR representation of the location and the map of the real-world locations are displayed simultaneously by the visitor device (Fig. 5, Column 2 lines 35-37, and Column 7 lines 35-40).

In regard to claim 4, Ofstad further discloses receiving a query via one or more widgets displayed with a VR representation, wherein querying the web sources is based on the received query (Paragraph 0027: a query from a user is received via an overlaid omni-box).  Accordingly, the combination further teaches receiving a query via one or more widgets displayed with the VR representation, wherein querying the web sources is based on the received query. It would have been advantageous for one to utilize such a combination as providing contextual information about locations displayed via an application, as suggested by Ofstad (Paragraph 0004 lines 4-6 and Paragraph 0013 lines 1-8) thereby providing relevant information to a user that enhances the users experience.  

In regard to claim 5, Ofstad further discloses accessing the information associated with the queried web sources via a (the) widget(s) (Paragraph 0027 and Paragraph 0041: overlaid omnibox is expanded to an overlay window for displaying associated information). Accordingly, the combination further teaches accessing the information associated with the queried web sources via the widgets. It would have been advantageous for one to utilize such a combination as providing contextual information about locations displayed via an application, as suggested by Ofstad (Paragraph 0004 lines 4-6 and Paragraph 0013 lines 1-8) thereby providing relevant information to a user that enhances the users experience.  

In regard to claim 6, Hagenbuch discloses generating an icon in the VR representation that indicates one or more characteristics of the VR representation (Column 6 lines 44-48).

In regard to claim 7, the combination of Hagenbuch and Ofstad further discloses updating the VR data servers based on the modified VR data set (All cited portions from the rejection of claim 2 are incorporated herein. As the combination of Hagenbuch and Ofstad teaches modifying the VR data set and Hagenbuch teaches that the VR data sets are stored in VR data servers, then the VR data servers would be updated based on the modified VR data set).

In regard to claim 8, the combination of Hagenbuch and Ofstad further discloses wherein the map includes an icon indicating that each query result associated with each of the locations is available (All cited portions from the rejection of claim 2 are incorporated herein. As provided in the rejection of claim 2, the combination of Hagenbuch and Ofstad teaches wherein the map includes an icon indicating that the current information associated with the location is available. As Hagenbuch teaches multiple locations with icons (Fig. 5) and Ofstad teaches including results when locations are established (at least Pars. 0037 and 0038), then the combination would further teach wherein the map includes an icon indicating that each query result associated with each of the locations is available).

In regard to claim 9, Ofstad further discloses wherein modifying the VR data includes adding an image data superimposed to the VR data (Paragraph 0027 lines 4-8 and Paragraph 0035 lines 6-9: overlay omnibox/window).  Accordingly, the combination further teaches wherein modifying the VR data set includes adding an image data superimposed to the VR data set. It would have been advantageous for one to utilize such a combination as providing contextual information about locations displayed via an application, as suggested by Ofstad (Paragraph 0004 lines 4-6 and Paragraph 0013 lines 1-8) thereby providing relevant information to a user that enhances the users experience.  

In regard to claim 11, Hagenbuch discloses organizing a plurality of user-generated content from one or more user devices, the user-generated content organized by the VR data servers to connect one or more VR representations (Column 1 lines 66-67, Column 2 line 62-Column 3 line 2, Column 3 lines 28-47, Column 4 lines 57-64, Column 9 lines 47-57, Column 10 lines 12-21, and Column 10 line 60-Column 11 line 3).

In regard to claims 12-19 and 21, system claims 12-19 and 21 correspond generally to method claims 2-9 and 11, respectively, and recite similar features in system form, and therefore are rejected under the same rationale.

In regard to claim 22, medium claim 22 corresponds generally to method claim 1 and recites similar features in medium form and therefore is rejected under the same rationale.

13.	Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagenbuch et al. (US 7298378 B1), Ofstad (US 2015/0062114 A1), and further in view of Lloyd et al. (US 8521526 B1).

In regard to claim 10, while the combination of Hagenbuch and Ofstad teach wherein the user-generated content includes data, wherein querying the one or more web sources includes searching the web sources based on a question indicated by the data (All cited portion from the rejection of claim 2 are incorporated herein. As provided in Ofstad, the user activates a search box with modifiable search terms to conduct an Internet search and therefore the data is a search query (question)), they fail to show the voice data, as recited in the claims.  Lloyd teaches a search box and search query similar to that of Ofstad.  In addition, Lloyd further teaches speaking query terms (Column 1 lines 15-22).  It would have been obvious to one of ordinary skill in the art, having the teachings of Hagenbuch, Ofstad, and Lloyd before him at the time the invention was made, to include the speaking query terms of Lloyd, in order to obtain wherein the user-generated content includes voice data, wherein querying the one or more web sources includes searching the web sources based on a question indicated by the voice data.  It would have been advantageous for one to utilize such a combination as accommodating client devices that have small keyboard or no keyboard, as suggested by Lloyd (Column 1 lines 21-24). Further, the combination would be obvious as a simple substitution. Substituting the user-generated content in a search box of Ofstad with the spoken data of Lloyd would reasonably result in providing a search query as user-generated content. 

In regard to claim 20, system claim 20 corresponds generally to method claim 10 and recites similar features in system form and therefore is rejected under the same rationale.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kacmarcik (US 7836437 B2), see at least the Abstract.
Singh (US 7529772 B2), see at least the Abstract.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173